     Case 1:20-cv-00378-NONE-JLT Document 30 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC O’DELL,                                     Case No. 1:20-cv-00378-NONE-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                       MOTION TO STAY DISCOVERY AND
13           v.                                        TO MODIFY DISCOVERY AND
                                                       SCHEDULING ORDER
14    C. MIMS, et al.,
                                                       (Doc. 26)
15                       Defendants.

16

17          Before the Court is Defendant Mims’ motion to stay discovery and to modify the

18   discovery and scheduling order. (Doc. 26.) Defendant requests that discovery in this matter be

19   stayed, and that the discovery and dispositive motion deadlines be vacated, until after the Court

20   rules on Defendant’s pending, exhaustion-based motion for summary judgment. (Id.) The
21   discovery cutoff date is currently February 15, 2021, and the dispositive motion deadline is April

22   16, 2021. (Doc. 21.) Plaintiff has not filed an opposition or a statement of non-opposition to

23   Defendant’s motion, and the time to do so has passed. See Local Rule 230(l).

24   ///

25   ///

26   ///
27   ///

28   ///
     Case 1:20-cv-00378-NONE-JLT Document 30 Filed 01/19/21 Page 2 of 2


 1          Good cause appearing, the Court GRANTS Defendant’s motion. The Court STAYS

 2   discovery in this matter until the Court rules on Defendant’s motion for summary judgment (Doc.

 3   25). The Court also VACATES the discovery and dispositive motion deadlines, to be reset if and

 4   when appropriate. All other deadlines remain in effect

 5
     IT IS SO ORDERED.
 6

 7      Dated:    January 19, 2021                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
